t c memo united_states tax_court sugar land ranch development llc sugar land advisors llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr and rita renee huey for petitioner candace m williams and carol bingham mcclure for respondent memorandum findings_of_fact and opinion thornton judge pursuant to section respondent issued a notice of final_partnership_administrative_adjustment fpaa for to sugar land 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated monetary amounts are rounded to the nearest dollar acreages are rounded to the nearest tenth of an acre advisors llc sla the tax_matters_partner of sugar land ranch development llc slrd the fpaa recharacterizes net gains from slrd’s sales of two parcels of real_property in from capital_gains to ordinary_income all other adjustments are computational petitioner filed a timely petition contesting these adjustments findings_of_fact slrd was established as a texas limited_liability_company on date it was formed principally to acquire contiguous tracts of land in sugar land texas just southwest of houston and to develop that land into single- family residential building lots and commercial tracts on or about date slrd purchased approximately acres an additional acres was conveyed to slrd on or about date we sometimes refer to all this acreage collectively as the property 2when the petition was filed texas was the principal_place_of_business for slrd 3slrd is owned by sugar land holding corp slhc and sla slhc is owned by lawrence wong and rocky lai sla is owned by omni investments lp and larry johnson omni investments lp is owned by larry johnson’s spouse suzanne johnson and omni investments gp llc omni investments gp llc is owned by larry johnson and suzanne johnson the property had formerly been an oil field and was west of and adjacent to the riverstone master-planned community riverstone community which was being developed by parties related to slrd slrd’s original plan was to clean up the property and subdivide it into residential units for inclusion in the riverstone community to that end between and slrd capped oil wells removed oil gathering lines did some environmental cleanup built a levee and entered into a development agreement with the city of sugar land texas which specified the rules that would apply to the property should it be developed slrd sold or otherwise_disposed_of relatively small portions of the property between and the acres slrd continued to own as of were contiguous but divided by three easements the first easement the hlp easement ran generally from north to south near the eastern end of the property the second easement was for a planned road university boulevard and ran from east to west finally there was an easement for a levee running generally from north to south near the western end of the property 4the record does not disclose what hlp stands for though we note that it resembles the acronym for houston lighting power 5by slrd had sold or conveyed all the land east of the hlp easement apparently to related parties the tax treatment of the parcels east of the hlp easement is not in dispute although respondent argues that the characterization of continued the land west of the hlp easement consisted of four large parcels the westernmost parcel comprised all the land below the levee ie on the river side of the levee it was eventually conveyed to the city of sugar land the remaining three parcels comprising all the acreage between the levee and the hlp easement --a total of approximately acres were sold to a major homebuilder taylor morrison of texas inc taylor morrison in and we will refer to these parcels as tm-1 tm-2 and tm-3 collectively the tm parcels late in the managers of slrd--larry johnson and lawrence wong-- decided that slrd would not attempt to subdivide or otherwise develop the property it held from their long experience in the real_estate development business they believed that slrd would be unable to develop subdivide and sell continued the gains or losses from those sales is relevant to determining the tax treatment of the sales which are at issue 6this parcel appears to have been approximately acres and seemingly could not be developed because it was below ie on the river side of the levee other small portions of the property adjacent to the levee were also conveyed to the city of sugar land 7tm-1 wa sec_110 acres it abutted the hlp easement to the east and ran from university boulevard north to the property line tm-2 was acres and comprised the entire area south of university boulevard between the levee and the hlp easement tm-3 wa sec_73 acres it abutted tm-1 to the east and the levee to the west and ran from university boulevard north to the property line residential and commercial lots from the property because of the effects of the subprime mortgage crisis on the local housing market and the scarcity or unavailability of financing for housing projects in the wake of the financial crisis instead messrs johnson and wong decided that slrd would hold the property as an investment until the market recovered enough to sell it off these decisions were memorialized in a unanimous consent document dated date signed by messrs johnson and wong as well as in an slrd member resolution adopted on date to further clarify slrd’s policy between and the tm parcels just sat there as mr johnson credibly testified that is slrd did not develop those parcels in any way slrd did not list the tm parcels with any brokers or otherwise market the parcels because slrd’s managers believed that there was no market for large tracts of land on account of the subprime mortgage crisis in taylor morrison approached slrd about buying tm-1 and tm-3 ie the acres between the levee and the hlp easement and north of university boulevard taylor morrison ultimately decided to buy all three tm parcels slrd sold tm-1 to taylor morrison in and tm-2 and tm-3 to 8the sale is not at issue in this case respondent asserts that slrd reported the gains from the sale as ordinary_income although the record is continued taylor morrison on december and respectively slrd and taylor morrison executed two sale contracts for this purpose one sale contract tm-3 contract which was executed by slrd and taylor morrison provided for the sale of tm-1 and tm-3 in and respectively the second sale contract tm-2 contract which was executed by slrd taylor morrison and hillsboro estates llc a third party apparently related to slrd provided for the sale of tm-2 in and for the sale of a property directly to the south of tm- which was owned by hillsboro estates llc the tm-2 and tm-3 contracts each called for taylor morrison to pay a lump sum to slrd in for the largely undeveloped tm-2 and tm-3 parcels the tm-2 contract also provided that taylor morrison was obligated to pay slrd of the final sale price of each future home eventually developed and sold out of tm-2 the tm-2 contract specified that each payment would accrue when each home sale closed slrd was also to receive dollar_figure for each plat recorded on tm-2 unlike the tm-2 contract the tm-3 contract did not provide for a per-home payment but did provide for a payment of dollar_figure for each plat recorded on tm-3 the tm-2 and tm-3 contracts also listed other development continued inconclusive on this point obligations for which the parties were responsible these development obligations fell almost entirely on taylor morrison no part of the payments received by slrd from taylor morrison in included either the per-home or per-plat fees provided for in the tm-2 and tm-3 contracts that is the net gain at issue in this case represents only the lump- sum payments slrd received in for the largely undeveloped tm-2 and tm- parcels respondent has not argued nor does the record suggest that the lump sums slrd received in represent payment for anything other than the fair_market_value of the largely undeveloped tm-2 and tm-3 parcels after commencing the sale of the tm parcels slrd decided to close out its property holdings by conveying the remainder of its property to related parties except for land that was eventually conveyed to the city of sugar land for no consideration and except for a one-acre parcel that appears to have been sold to a county in four sales in and these parcels were all to the east of the hlp easement and were and acres respectively these parcels were ultimately included in the riverstone community and appear to have been developed by parties related to slrd the record contains slrd’s forms u s return of partnership income for and on these three returns slrd stated that its principal business activity was development and that its principal product or service was real_estate on it sec_2012 form_1065 slrd reported an dollar_figure capital_gain from its sale of the tm-2 parcel and a dollar_figure capital_loss from its sale of the tm-3 parcel in the fpaa respondent determined that the aggregate net_income from these two transactions should be taxed as ordinary_income opinion in this proceeding we review under sec_6226 respondent’s adjustments to slrd’ sec_2012 partnership return the commissioner’s adjustments in an fpaa are generally presumed correct and the taxpayer bears the burden of proving those adjustments erroneous rule a 107_tc_94 the issue presented is whether slrd’s sales of the tm-2 and tm-3 parcels should be treated as giving rise to capital_gains or ordinary_income a capital 9our jurisdiction is limited to determination of partnership items allocation of partnership items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partner- ship item sec_6226 the only issue in this case is whether net_proceeds of two of slrd’s sales in should be treated as capital_gains or ordinary_income items of gain of the partnership are partnership items sec_301 a - a i proced admin regs see sec_6231 therefore we have jurisdiction over the issue presented in this case asset is property held by the taxpayer whether or not connected with his trade_or_business but excludes among other things inventory and property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 the court_of_appeals for the fifth circuit--the court to which this case is appealable absent a stipulation to the contrary see sec_7482 e --has held that the three principal questions to be considered in deciding whether gain is capital in character are w as taxpayer engaged in a trade_or_business and if so what business w as taxpayer holding the property primarily for sale in that business and w ere the sales contemplated by taxpayer ‘ordinary’ in the course of that business 615_f2d_171 5th cir the court_of_appeals for the fifth circuit has also indicated that various factors may be relevant to these inquiries the frequency and substantiality of sales of property the taxpayer’s purpose in acquiring the property and the duration of ownership the purpose for which the property was subsequently held the extent of developing and improving the property to increase the sales revenue the use of a business office for the sale of property the extent to which the taxpayer used advertising promotion or other activities to increase sales and the time and effort the taxpayer habitually devoted to the sales see id pincite see also 960_f2d_526 5th cir rev’g tcmemo_1990_296 526_f2d_409 5th cir 417_f2d_905 5th cir 54_tc_1278 frequency and substantiality of sales is the most important factor suburban realty f 2d pincite i capital character of net gains from sales the parties agree that slrd was formed to engage in real_estate development--specifically to acquire the property and develop it into single- family residential building lots and commercial tracts the record supports this conclusion slrd’s tax returns the development agreement slrd’s formation documents and the testimony of messrs johnson and wong all clearly show that slrd originally intended to be in the business of selling residential and commercial lots to customers but the evidence also clearly shows that in slrd ceased to hold its property primarily for sale in that business and began to hold it only for investment slrd’s partners decided not to develop the property any further and they decided not to sell lots from those parcels this conclusion is supported by the highly credible testimony of messrs johnson and wong and by the unanimous consent and the member resolution in fact from on slrd did not develop or sell lots from those parcels and the evidence does not suggest that slrd ever sold even a single residential or commercial lot to a customer at any point in its existence respondent concedes that slrd never subdivided the property more particularly when the tm parcels were sold they were not sold in the ordinary course of slrd’s business slrd did not market the parcels by advertising or other promotional activities slrd did not solicit purchasers for the tm parcels nor does any evidence suggest that slrd’s managers or members devoted any time or effort to selling the property taylor morrison approached slrd most importantly sale of the tm parcels was essentially a bulk_sale of a single large and contiguous tract of land which was clearly separated from any other properties by the hlp easement and the levee to a single seller--clearly not a frequent occurrence in slrd’s ordinary business because the taylor morrison parcels were held for investment and were not sold as part of the ordinary course of slrd’s business we hold that net gains from the sales of tm-2 and tm-3 were capital in character ii respondent’s arguments respondent argues that the extent of development of the tm parcels shows that these properties were held primarily for sale in the ordinary course of slrd’s business we are not persuaded it is clear that from to sometime before slrd developed the property to a certain extent but it is also clear that in slrd’s managers decided not to develop those parcels into a subdivision and decided not to market the land as it ordinarily would have as the court_of_appeals for the fifth circuit held in suburban realty f 2d pincite a taxpayer is entitled to show that its primary purpose changed to or back to ‘for investment ’ slrd has made such a showing any development activity that occurred before the marked change in purpose in including whatever respondent thinks was reported on slrd’s and forms is largely irrelevant respondent also argues that the frequency of sales along with the nature and extent of slrd’s business shows that gains from the sale of the tm parcels should be ordinary in character but slrd’s sales were infrequent and the extent of slrd’s business was extremely limited after slrd disposed of its entire property in just nine sales over eight years not counting conveyances to the city of sugar land for which slrd received no consideration cf 705_f2d_1418 5th cir holding that although the taxpayer made sales over a three-year period the taxpayer did not hold the property for sale moreover the tm parcels had not been developed into a subdivision when they were sold and little or no development activity occurred on those parcels for at least three years before sale in any event respondent’s description of the pattern of sales after is inconsistent with the record the tm parcels were on the western side of the hlp easement and were all sold to taylor morrison in a three-part transaction beginning in all of the other parcels sold by slrd ie parcels other than the tm parcels were on the east side of the hlp easement and appear to have been conveyed to related parties with the exception of a one-acre parcel sold to a county the balance of the property was conveyed for no consideration rather than sold to the city of sugar land at various times in sum leaving aside the land that was conveyed for public use after slrd sold all of the undeveloped property west of the hlp easement well over half its property holdings in a single extended transaction to a single buyer taylor morrison and sold the remainder all of which was to the east of the hlp easement to related entities respondent seems to suggest that we should impute to slrd development activity which he says was performed on the eastern parcels by related parties respondent has not pointed us to legal authority or any evidence in support of this position the caselaw appears to be to the contrary see bramblett v commissioner f 2d pincite rejecting argument that activities of corporation in selling and developing land should be attributed to partnership whose partners held ownership interests in the corporation phelan v commissioner tcmemo_2004_206 similar but even if we were to assume for the sake of argument that slrd had substantial development activity on or active and continuous sales from the eastern parcels by imputation or otherwise nevertheless--in the absence of a connection between the eastern parcels and the tm parcels--we are not persuaded that the bulk_sale of the tm parcels would have been in the ordinary course of slrd’s alleged development business considering that all development activity had been halted on the tm parcels at least three years before the sales at issue and that the tm parcels were never developed into a subdivision by slrd as the court_of_appeals for the fifth circuit noted in suburban realty f 2d pincite n if a taxpayer who engaged in a high volume subdivision business sold one clearly segregated tract in bulk he might well prevail in his claim to capital_gain treatment on the segregated tract that is precisely what happened here the tm parcels were clearly segregated from the other parcels by the levee and hlp easement and were sold in bulk to a single buyer respondent argues that there was a connection between the tm parcels and the parcels east of the hlp easement they were all covered by the same development agreement with the city of sugar land taylor morrison agreed to develop the tm parcels in accordance with various restrictions in the land sale deal and slrd was to receive certain payments whenever certain conditions were met we think however that the facts respondent points out are either irrelevant to the adjustment in the fpaa or consistent with investment intent for example there would have been no reason to undo or even modify the development agreement after deciding not to develop the tm parcels there seems to be little doubt that the highest_and_best_use of this land was for development into residential and commercial lots any buyer would likely have been a developer of some kind maintenance of the development agreement was therefore consistent with both development intent and investment intent cf suburban realty f 2d pincite s tanding alone some degree of development activity is not inconsistent with holding property for purposes other than sale as for the restrictions we conclude that they were directed at ensuring that taylor morrison assumed any obligations or liabilities relating to the tm parcels and at ensuring that taylor morrison’s actions would not decrease the value of the riverstone community as a whole such restrictions are not inconsistent with investment intent--a seller of property whether an investor or a dealer might reasonably draft the sale agreement so as to ensure that it would not retain personal liability with respect to the property or to ensure that the buyer would not decrease the value of adjoining properties the seller continues to hold finally the additional payments provided for in the tm-2 and tm-3 contracts are largely irrelevant to the adjustment at issue in this case while it is true that the tm-2 and tm-3 contracts provided for various additional payments when a plat was recorded or when a home sale closed the nature of these additional payments does not illuminate the character of the net gain at issue in this case respondent has not argued nor does the record suggest that either the lump sums paid in for the tm-2 and tm-3 parcels or any of the additional payments were incorrectly priced in the land sale contract additionally it is clear from the record that the payments received by slrd in for the tm-2 and tm-3 parcels did not include any additional per-lot or per-home payments nor does the record support a conclusion that any additional per-lot or per-home payments accrued in consequently even if we were to assume that the additional payments would be treated as ordinary_income if and when they should accrue that circumstance would shed little light on the character of the net gain recognized in because the net gain included no such additional payments we also note that nothing in the land sale agreement or in the record generally suggests that slrd was under any obligation to develop the tm parcels after the sale next respondent points out that on it sec_2012 form_1065 slrd listed its principal business activity as development and its principal product or service as real_estate although this circumstance may count against petitioners to some limited degree we believe that these statements are by no means conclusive of the issue see suburban realty f 2d pincite considering the record as a whole we are inclined to believe that these stock descriptions were inadvertently carried over from earlier returns finally on brief respondent asserts in passing that a stipulated schedule of slrd’s capitalized expenses shows that slrd continued to incur development expenses up until it sold the taylor morrison land but the record as a whole clearly shows that the tm parcels were not developed between and the sale to taylor morrison and respondent concedes that slrd never subdivided the tm parcels or any of its property also most of the post-2008 expenditures on the schedule of capitalized expenditures are either consistent with investment intent or appear to have been incurred with respect to parcels other than the tm parcelsdollar_figure for these reasons we accord the listing of capitalized expenses little weight--certainly not enough to override the factors in slrd’s favor such as the infrequency of sales by slrd which is the most important factor in our analysis see suburban realty f 2d pincite therefore on the basis of all the evidence we conclude that slrd was not engaged in a development business after and held the tm-2 and tm-3 properties as investments accordingly we hold that slrd properly characterized the gains and losses from the sales of these properties as income from capital assets to reflect the foregoing decision will be entered for petitioner 10there are two expenditures in and dollar_figure and dollar_figure respectively which are listed as management development fees neither party has offered an explanation for these fees but considering that similar fees were paid consistently each year from to and then were not paid again until and when taylor morrison offered to purchase the tm parcels it seems most likely that the and fees if they even related to the tm parcels were incurred as part of the sale process rather than as part of a continuing effort to develop the tm parcels
